IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WAYNE RICHARD LEIGHT,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3997

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 13, 2015.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney General,
and Jillian H. Reding, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Speer v. State, 51 So. 3d 602 (Fla. 5th DCA 2011).

SWANSON, OSTERHAUS, and KELSEY, JJ., CONCUR.